In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 15‐2122

WILLIAM HINESLEY, III,
                                              Petitioner‐Appellant,

                                 v.


WENDY KNIGHT, Superintendent,
Correctional Industrial Facility,
                                              Respondent‐Appellee.

         Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division.
     No. 1:14‐cv‐1097‐JMS‐TAB — Jane E. Magnus‐Stinson, Judge. 


   ARGUED APRIL 13, 2016  — DECIDED SEPTEMBER 13, 2016


   Before EASTERBROOK, MANION, and ROVNER, Circuit Judges.

    ROVNER, Circuit Judge.  Following a bench trial in Indiana
state court, William Hinesley, III, was convicted of molesting
his 13 year‐old former foster daughter, V.V. After exhausting
his  state  court  remedies,  Hinesley  petitioned  for  a  writ  of
habeas corpus, contending that his trial counsel deprived him
of effective representation when he allowed the inculpatory
2                                                      No. 15‐2122

out‐of‐court statements of the two principal witnesses against
him  into  evidence  without  objection  and  likewise  posed  no
objection  to  the  admission  of  two  statements  in  which  wit‐
nesses vouched for V.V.’s credibility. Hinesley also raised an
argument  of  cumulative  ineffectiveness  based  on  these  and
other purported errors on the part of his lawyer. The district
court denied his petition. Hinesley v. Knight, No. 1:14‐cv‐1097‐
JMS‐TAB,  2015  WL  1969643  (S.D.  Ind.  Apr.  29,  2015).  We
affirm.
                                 I.
    Because there was no physical evidence of Hinesley’s guilt,
the State’s case rested almost entirely on the testimony of the
victim, V.V., and, to a lesser extent, her (former) foster brother,
William Hinesley, IV, who was known as Billy. Prior to trial,
both witnesses had made statements that conflicted with the
initial accounts they had given to the investigating detective.
It had also become known that V.V. and Billy were in a sexual
relationship with one another at the time of the charged offense
and,  because  that  relationship  was  unlawful  (given  their
respective ages), they wanted to keep the relationship hidden.
When the case came to trial, it was defense counsel’s strategy
to allow all of the prior statements V.V. and Billy had made
into evidence without objection or limitation in order to lay
bare the inconsistencies in those statements and to argue that
neither witness was credible in view of the conflicts. The State
understood  that  this  was  the  defense  strategy  and  at  trial
elicited the initial, inculpatory out‐of‐court statements of V.V.
and  Billy  at  some  length,  with  no  objection  by  the  defense.
Defense counsel also made no objection to the admission of
statements by the investigating detective and by Billy that they
No. 15‐2122                                                         3

believed V.V.’s account. The defense took every opportunity to
highlight the ways in which V.V. and Billy subsequently had
changed their stories and to suggest that the investigation of
V.V.’s allegations was inadequate. The trial judge nonetheless
convicted Hinesley, finding that V.V.’s testimony was credible.
His counsel’s strategy having failed, Hinesley now contends
that  his  attorney  was  ineffective  for  permitting  the  State  to
elicit the out‐of‐court statements of V.V. and Billy as substan‐
tive evidence, rather than eliciting the statements himself on
cross‐examination as impeachment, and in allowing the two
instances  of  vouching  by  the  State’s  witnesses.  These  and
certain other omissions form the basis for a separate assertion
of cumulative ineffectiveness.
   We  begin  with  a  summary  of  the  facts  relevant  to
Hinesley’s conviction. V.V. had been taken into the Hinesley
family as a foster child. V.V. was happy in the Hinesley home,
but  Hinesley’s  wife  Sharon  eventually  concluded  that  the
placement  was  not  a  good  one,  as  there  was  some  tension
between  herself  and  V.V.  In  the  autumn  of  2008,  V.V.  was
removed  from  the  Hinesley  household  and  placed  with
Hinesley’s  parents.  But  V.V.  continued  to  periodically  visit
Hinesley and his family. (She is thus frequently described in
the record as Hinesley’s foster daughter notwithstanding the
change in placement.) V.V. was present for such a visit in the
Hinesley  home  on  the  evening  of  Friday,  January  16,  2009,
when the assault underlying Hinesley’s conviction occurred.
The  facts  forming  the  basis  for  Hinesley’s  conviction  were
summarized by the Indiana Court of Appeals in affirming the
conviction on direct appeal:
4                                                       No. 15‐2122

       On the night of January 16, 2009, the Hinesley
       family  was  at  home  in  Paragon,  Indiana.
       Hinesley,  his  son,  William  J.  Hinesley,  IV
       (“Billy”), who was twenty years old at the time,
       a foster daughter, V.V., who was thirteen years
       old  at  the  time,  and  others  were  present.
       Eventually,  Hinesley  and  V.V.  were  the  only
       ones awake. They sat on a couch in the living
       room and talked as they watched a movie. Next,
       Hinesley  got  up  and  went  into  the  kitchen.
       When  he  returned,  he  approached  V.V.  and
       pulled down her pants and underwear. Hinesley
       got  on  top  of  V.V.  and  put  his  penis  in  her
       vagina. After a short period of time, V.V. tried to
       push Hinesley away, and he got up and left the
       room. V.V. got up and pulled up her pants.
       Meanwhile, Billy was going to the kitchen to get
       a glass of water. He encountered V.V., who told
       him  that  she  had  just  had  sex  with  Hinesley.
       Billy sent V.V. to the master bedroom while he
       woke  his  sister,  S.H.,  and  had  her  go  into  the
       master  bedroom  with  him  and  V.V.  In  the
       morning, Billy contacted his uncle, who was a
       police  officer  in  Mooresville,  Indiana,  and  the
       local police were contacted.
Hinesley v. State, 957 N.E.2d 217 (table), 2011 WL 5117056, at *1
(Ind. Ct. App. Oct. 27, 2011) (unpublished). 
    V.V.  and  Billy  both  gave  videotaped  statements  the
following morning to Morgan County Sheriff’s Detective Dan
No. 15‐2122                                                            5

Downing. V.V. described the events as recounted above. Billy
indicated in his statement that he had approached the living
room  just  as  V.V.  was  pulling  her  pants  up.  He  asked  V.V.,
“[D]id I see what I thought I saw?” and V.V. nodded and told
him  that  he  had.  State  Ex.  2  at  12:04.  It  was  then  that  V.V.
informed him that Hinesley had sexually assaulted her.
    What neither V.V. nor Billy disclosed to Downing was that
they were engaged in a sexual relationship with one another.
In fact, although she did not yet know it, V.V. was pregnant
with Billy’s child (she gave birth in August 2009) at the time of
the  assault  by  Hinesley.  The  relationship  between  V.V.  and
Billy  is  described  as  consensual,  but  given  their  respective
ages, it constituted child molestation as a legal  matter. Billy
would  eventually  plead  guilty  to  that  offense  once  the
relationship came to light.
    Subsequently,  both  V.V.  and  Billy  made  statements  that
were either wholly or partially inconsistent with what they had
told  Downing.  One  week  after  the  incident,  V.V.  told
Hinesley’s  mother  that  she  had  made  the  whole  thing  up.
When  later  deposed  by  defense  counsel  in  advance  of  trial,
V.V.  acknowledged  the  recantation  but  then  testified  that
Hinesley  had,  in  fact,  assaulted  her.  But  she  also  professed
uncertainty as to certain key details of the assault, including
whether  Hinesley  had  actually  placed  his  penis  into  her
vagina. Billy was also deposed prior to trial, and during his
deposition he said that he could no longer remember whether
he  had  seen  V.V.  pulling  up  her  pants  in  the  immediate
aftermath of the incident. 
6                                                                 No. 15‐2122

    As  we  have  said,  there  was  no  physical  evidence
confirming  V.V.’s  account  of  the  assault.  Both  V.V.  and
Hinesley were examined on the morning after the assault, but
in  neither  case  was  the  presence  of  DNA  from  the  other
individual detected.1 On the other hand, Hinesley had shaved
the pubic hair from his body at some point prior to his exami‐
nation (he would later testify that he and his wife both did this
as a matter of routine). Also, during a search of the Hinesley
home on the morning after the incident, police discovered a
pair of still‐wet pajama pants and underwear in the dryer by
themselves,  despite  there  being  dirty  clothing  piled  in  the
hallway nearby and throughout the house. Hinesley had been
wearing pajama pants and underwear the previous evening,
although police were unable to determine whether the pajamas
and underwear in the dryer were the ones Hinesley had been
wearing.
   On  the  morning  of  trial,  the  State  offered  to  drop  the
multiple  child  molestation  charges  against  Hinesley  if  he
agreed  to  plead  guilty  to  a  misdemeanor  charge  of  battery,
with  credit  for  the  time  Hinesley  had  already  served  in  jail
prior  to trial  along  with a period of probation, and  with no


1
   Oddly, the written summary of V.V.’s examination indicated that her
hymen was intact. That report was not introduced into evidence at trial,
possibly because Hinesley’s trial counsel never saw the report. (Neither the
prosecutor nor defense counsel could later recall whether the report had
been possessed by the State and produced in discovery.) In this appeal,
Hinesley  has  cited  counsel’s  apparent  failure  to  obtain  a  copy  of  the
report—and  in  any  event,  his  failure  to  introduce  it  at  trial—not  as  a
freestanding instance of purported ineffectiveness but rather as one of the
grounds for his argument of cumulative ineffectiveness.
No. 15‐2122                                                                7

requirement  that  he  register  as  a  sex  offender.  Hinesley
rejected the offer against his attorney’s advice.
    The  case  proceeded  to  trial  on  three  child  molestation
charges: (1) that Hinesley had engaged in sexual intercourse
with a child less than 14 years of age, in violation of Indiana
Code § 35‐42‐4‐3(a)(1), then a Class A felony2; (2) that he had
engaged in deviate sexual conduct with a child under 14 years
of age, in violation of the same statute, again a Class A felony;
and (3) that he had touched or fondled a child under 14 years
of  age  with  intent  to  arouse  or  satisfy  the  sexual  desires  of
either himself or the child, in violation of § 35‐42‐4‐3(b), a Class
C felony. The State previously had dismissed a fourth charge—
that Hinesley had touched or fondled his biological daughter,
S.H.  The  parties  agreed  that  the  case  would  be  tried  to  the
bench. 
    As we have mentioned, it was defense counsel’s strategy to
elicit all of the various pre‐trial, out‐of‐court statements that
both V.V. and Billy had made so as to establish the changing
nature  of  their  accounts  and  to  suggest  that  they  were  not
credible as to the alleged assault by Hinesley. Defense counsel
thus  posed  no  objection  when,  during  the  State’s  case,  the
prosecution asked both Downing and Billy to recount certain
out‐of‐court statements that both V.V. and Billy had made. We
shall return to these statements after we first summarize the
trial testimony of witnesses Downing, V.V., and Billy.
   Downing was the first of these witnesses to testify for the
State. He described his interviews of both V.V. and Billy, and


2
    The classification system for felonies in Indiana has since changed.
8                                                         No. 15‐2122

recounted  in full what they had told  him  about the  assault.
During his testimony, the video recording of Billy’s 30‐minute
interview was played for the court in its entirety.
    V.V. was the second of these witnesses to take the stand.
She  testified,  consistently  with  her  original  statement  to
Downing, that after she and Hinesley were left alone in the
living  room  of  the  Hinesley  residence  on  the  evening  of
January 16, 2009, the two of them watched a movie, with V.V.
resting her head in Hinesley’s lap. At some point, Hinesley had
gotten up and gone into the kitchen. When he returned to the
living room, he pulled down her pajama pants and underwear,
placed  himself  on  top  of  her,  pinned  down  her  shoulders,
penetrated  her  vagina  with  his  penis,  and  began  to  have
intercourse with her. Stunned and not knowing at first what to
do, V.V. after a moment “got a hold of [her]self,” told Hinesley
she  wanted  to  go  to  bed,  shoved  him  off  of  her,  and  then
pulled  up  her  pants.  Tr.  117.  As  V.V.  prepared  to  leave  the
room, she saw Billy in the nearby hallway, and he beckoned
her  over  to  him  with  a  gesture.  V.V.  testified  that  Billy  was
“freaking out kind of, like he was upset and mad,” Tr. 118, and
he asked her if he had just seen what he thought he saw. She
told  him  yes.  At  that  point,  he  directed  her  to  the  master
bedroom, where she informed Billy, using slang terminology,
that Hinesley had sexually assaulted her. 
   On  cross‐examination,  V.V.  was  confronted  with  the
multiple  statements  she  had  made  prior  to  trial  that  were
inconsistent  with  her  testimony  (and  her  original  interview
with  Downing).  She  acknowledged  the  recantation  she  had
made to her foster grandmother one week after the incident;
that recantation, she said, was a lie. She acknowledged that at
No. 15‐2122                                                            9

her deposition, she had expressed an inability to recall whether
Hinesley  had  placed  his  penis  into  her  vagina.  At  first,  she
confirmed that she was uncertain about this point at the time
of her deposition. Ultimately, however, she conceded that her
professed  inability  to  recall  was  a  lie.  She  acknowledged
having lied about various other points during her deposition.
She also admitted that she was engaged in a sexual relation‐
ship with Billy at the time of the assault and that she knew it
was wrong. 
    Billy  reiterated  at  trial  that  V.V.  told  him  his  father  had
sexually  assaulted  her,  but  he  professed  uncertainty  as  to
whether he had seen V.V. pulling up her pants as he had told
Downing he had on the day after the incident. Although he
recalled what he had told Downing, Billy testified that “[a]t
this  point  in  time  I  do  not  remember  what  I  saw.”  Tr.  170.
When pressed on that point by defense counsel, he allowed
that he “could have” lied about that to Downing, Tr. 179, and
agreed with Hinesley’s attorney that “there’s a good chance
that [he] didn’t see anything at all,” Tr. 178. He acknowledged
that when he was interviewed by the police, he knew that he
himself could be charged criminally for his conduct with V.V.,
was afraid of being exposed, and that he had lied to the police
about his relationship with V.V. Billy was otherwise a hesitant
witness  who  repeatedly  claimed  a  lack  of  recollection  as  to
various points and often gave inaudible answers to questions.
   Hinesley himself testified in his own defense. He denied
that he had ever molested V.V. He further denied that he had
ever been alone with V.V. on the night in question. 
10                                                        No. 15‐2122

   Having  summarized  the  testimony  of  the  principal  wit‐
nesses at Hinesley’s trial, we now pause to focus on certain of
the  out‐of‐court  statements  that  came  into  evidence  while
Downing and Billy were on the witness stand. These are the
inculpatory statements that form the basis for Hinesley’s first
(and principal) argument that his trial counsel was ineffective. 
     Downing’s summary of V.V.’s interview 
    As we have noted, Downing summarized the interviews he
conducted  of  both  V.V.  and  Billy  on  the  morning  after  the
assault.  With  respect  to  his  interview  of  V.V.,  Downing
testified, “[V.V.] then stated that [Hinesley] made penetration
into her vaginal area[,]” and similarly, “At that point in time
she stated that Mr. Hinesley told her to pull her pants down, at
which point in time he inserted … his penis into her vagina.”
Tr. 25. 
   Downing also reiterated later in his testimony that V.V. had
advised  him  that  the  assault  by  Hinesley  involved  “actual
penetration.” Tr. 28. (We note that V.V.’s interview, like Billy’s,
was videotaped, but the videotape of her interview was not
played at trial.)
     Downing’s summary of Billy’s interview
     Summarizing Billy’s original statement, Downing testified
in  relevant  part  that  “[Billy]  asked  [V.V.]  if  he  seen  what  he
thinks he … or if he seen what he thought he had saw, and
[V.V.] said, yes.” Tr. 18. 
     Billy’s videotaped statement
  As we have noted, the videotape of Billy’s interview with
Downing was played during Downing’s testimony. Hinesley
No. 15‐2122                                                        11

highlights  two  statements  from  that  interview.  First,  Billy
recounted that upon entering the living room, “I asked [V.V.].
All I said was … did I see what I thought I saw? She nodded
and said yes.” State Ex. 2 at 12:04. Second, in describing his
follow‐up conversation with V.V., Billy said, “I guess I asked
her did he touch you in some spot. She said yes. And … she
told me that he entered her.” State Ex. 2 at 12:39.
   Billy’s testimony as to what V.V. told him
   Finally, at trial, Billy testified that “[V.V.] told me that they
had sexual intercourse.” Tr. 194. 
    These out‐of‐court statements (some of which constituted
hearsay within hearsay) were presumptively inadmissible for
the  truth  of  the  matters  asserted  therein.  See  Ind.  R.  Evid.
801(c), 802. The prosecutor testified at Hinesley’s post‐convic‐
tion hearing that she understood the statements to be admissi‐
ble, at least in part, in order to explain the course of Downing’s
investigation. But see Craig v. State, 630 N.E.2d 207, 210‐11 (Ind.
1994)  (out‐of‐court  statements  made  to  police  offered  to
explain course of investigation lack relevance when the defense
does not dispute what investigating authorities were told or
the  propriety of  the steps they took); see  also Maxey  v. State,
730 N.E.2d 158, 161‐62 (Ind. 2000). However, the prosecutor
also  testified  that  based  on  her  pre‐trial  discussions  with
defense  counsel,  she  understood  it  would  be  the  defense
strategy to elicit and/or allow the admission of these same out‐
of‐court  statements  in  order  to  highlight  the  inconsistencies
and to challenge the credibility of V.V. and Billy. In any case,
Hinesley’s position is that once the statements were elicited
without objection, the trial judge as the factfinder was free to
12                                                      No. 15‐2122

consider  them  as  substantive  evidence  for  any  purpose.  See
Marcum v. State, 725 N.E.2d 852, 863 (Ind. 2000) (in examining
trial record for sufficiency of evidence supporting defendant’s
conviction, reviewing court may consider otherwise inadmissi‐
ble  evidence  admitted  without  objection  as  substantive
evidence) (quoting Humphrey v. State, 680 N.E.2d 836, 840 (Ind.
1997)). 
    In  addition  to  the  various  out‐of‐court  statements,  there
were two instances in which the State’s witnesses expressed
their  opinion  as  to  the  credibility  of  V.V.  Downing  was  the
source  of  one  of  these  opinions  and  Billy,  in  his  videotaped
statement to Downing, was the source of the other. In neither
instance did defense counsel raise an objection to the relevant
statement, and as we discuss below, Hinesley asserts that the
failure  to  object  allowed  these  two  witnesses  to  improperly
vouch  for  V.V.’s  credibility.  Here  are  the  two  statements  in
question:
    Downing. In the course of Downing’s testimony, the State
at  one  point  asked  Downing  to  describe  V.V.’s  demeanor
during  the  interview  on  the  morning  after  the  assault.
Downing responded:
               Relatively childlike. She was very
               protected, very guarded. She acted
               much  younger  than  …  than  her
               physical age. But she seemed very
               believable. I didn’t see any reason
               not to believe her statements, espe‐
               cially  due  to  the  fact  they  were
               corroborated by … by Billy.
No. 15‐2122                                                      13

Tr. 23. 
    Billy. Billy’s statement as to V.V.’s credibility was uttered
in the course of his videotaped interview rather than during
his trial testimony. Near the end of that interview, Billy had
remarked  to  Downing:  “I  don’t  believe  she  made  this  up.”
State’s Ex. 2 at 28:52.
    At the conclusion of the State’s case, the court dismissed
two of the three charges against Hinesley—the deviate sexual
conduct charge and the touching or fondling charge. The State
had conceded that there was no evidence to support the former
and that the latter was based solely on V.V.’s testimony that
intercourse had occurred.
    At the conclusion of the defense case (there was no rebuttal
by the State), and after hearing closing arguments, the judge
convicted Hinesley on the Class A felony charge that he had
molested V.V. The judge remarked that defense counsel had
done “an excellent job” in pointing out the inconsistencies in
the various statements of the State’s witnesses. Tr. 277. How‐
ever, the judge went on to note that in opting for a bench trial,
the parties had “left it in [her] bailiwick” to make credibility
determinations,  Tr.  278,  and  she  expressly  found  V.V.’s
testimony  to  be  credible.  She  later  sentenced  Hinesley  to  a
prison term of 30 years, 5 of which are to be served as proba‐
tion.
    After  his  conviction  was  affirmed  on  direct  appeal,
Hinesley sought post‐conviction relief, alleging principally that
his trial counsel had been ineffective in various respects. As
relevant here, he contended that counsel erred in allowing the
prior  out‐of‐court  statements  of  both  V.V.  and  Billy  into
14                                                       No. 15‐2122

evidence without objection or limitation and in allowing both
Downing and Billy to vouch for V.V.’s credibility. Hinesley’s
petition  was  assigned  to  the  same  judge  who  had  presided
over the trial and convicted him. She convened an evidentiary
hearing  on  the  petition,  at  which  Hinesley’s  trial  counsel,
Daniel Vandivier, testified. Vandivier explained that it was the
defense theory that V.V. and Billy, for ulterior reasons (includ‐
ing the effort to hide their own relationship), had fabricated the
alleged  assault.  In  pursuit  of  that  theory,  it  was  Vandivier’s
goal  to  highlight  all  of  the  inconsistencies  in  the  various
statements  that  V.V.  and  Billy  had  given  about  the  assault.
Toward  that  end,  Vandivier  opted  to  forego  any  hearsay
objections  when  the  State’s  witnesses  were  asked  to  repeat
certain of these out‐of‐court statements. As to the vouching,
when specifically confronted at the hearing with Downing’s
testimony regarding V.V.’s credibility, Vandivier did not have
a  specific  recollection  as  to  why  he  did  not  object  to  that
testimony;  but  he  indicated  that  he  may  have  withheld
objection in order to argue that Downing gave unquestioning
acceptance to V.V.’s account from the start and consequently
never conducted an adequate investigation into what did or
did not occur.  He also believed that Downing’s  observation
that  V.V.’s  statements  were  corroborated  by  Billy  rendered
Downing’s credibility assessment vulnerable, given that Billy
no longer stood behind his initial statement that he saw V.V.
pulling her pants up after the assault. 
    The trial judge denied Hinesley’s request for post‐convic‐
tion relief. The trial court found that “Mr. Vandivier’s failure
to  object  to  hearsay  evidence  from  the  various  witnesses
during the trial was a trial strategy and was reasonable under
No. 15‐2122                                                         15

the unique circumstances of this case[.]” R. 14‐4 at 60 ¶ 11. The
court  added  that  regardless  of  any  hearsay  admitted  into
evidence,  its  own  determination  that  V.V.  was  a  credible
witness and that she testified truthfully regarding the assault
was sufficient to uphold Hinesley’s conviction regardless of
any hearsay admitted into evidence without objection. R. 14‐4
at 60 ¶ 12. (The court did not expressly address the vouching
statements in her findings.) 
    The Indiana Court of Appeals affirmed. Hinesley v. State,
999 N.E.2d 975 (Ind. Ct. App. 2013). With respect to the out‐of‐
court statements that were not objected to, the court pointed
out  that  “Hinesley  concedes  that  the  hearsay  evidence  was
admissible  for  impeachment  purposes,  and  therefore  the
evidence was going to be admitted in one form or another.” Id.
at 984. The court found no error in the trial court’s conclusion
that  defense  counsel’s  decision  to  allow  the  statements  into
evidence without limitation as part of a broader strategy to lay
out all of the inconsistencies in the statements made by V.V.
and Billy was a reasonable trial strategy. Id. It pointed out that
counsel’s strategy may have been partially successful to the
extent that the trial judge had dismissed the other two child
molesting counts. Id. As to the vouching, the court noted that
although  Vandivier  was  not  able  to  specifically  explain  his
reasons  for  not  objecting,  courts  typically  do  not  insist  that
counsel confirm each aspect of their trial decisions. Id. at 985.
The court found that Vandivier’s decision not to object to the
vouching  was consistent with his overall trial strategy “and
was not unreasonable under the circumstances.” Id. It added
that because the case had been tried to the bench, the usual
concern regarding the influencing that vouching might have
16                                                    No. 15‐2122

upon on the jury was not present. Id. In any event, the court
was  not  convinced  that  the  vouching  prejudiced  Hinesley.
“[T]he record reveals that the two statements were isolated and
not pervasive and did not affect the outcome of the trial. We
are unpersuaded that but for counsel’s failure to object to the
alleged improper vouching statements, there is a reasonable
probability that the verdict would have been different.” Id. at
985‐86. 
    Finally, the court disposed of Hinesley’s additional allega‐
tion of cumulative ineffectiveness—based on the foregoing and
other omissions—on the ground that he had not established
prejudice. The court noted that Indiana’s judicial temperance
doctrine presumes that a trial judge sitting as the factfinder
knows  the  law  and  relies  solely  on  relevant  and  probative
evidence  that  is  properly  before  the  court  in  rendering  his
decision. Id. at 987 (citing Konopasek v. State, 946 N.E.2d 23, 28
(Ind. 2011), and Conley v. State, 972 N.E.2d 864, 873 (Ind. 2012)).
In the court’s view, Hinesley had not rebutted that presump‐
tion.  The  trial  judge,  in  denying  Hinesley’s  post‐conviction
petition,  indicated  that  she  had  found  V.V.  credible  in  her
account of the offense regardless of any hearsay that Vandivier
had allowed into evidence without objection. Id. The fact that
she dismissed two of the three counts against Hinesley bore
her out, given that the only evidence supporting those charges
was found in Downing’s testimony as to what V.V. had told
him. Id. at 987‐88. And although the judge did not similarly
disclaim any reliance on the vouching statements, the appellate
court found no reason to believe that she had. Id. at 988. In this
case,  there  was  no  person  better  situated  to  assess  whether
Hinesley had been harmed by his trial counsel’s strategy than
No. 15‐2122                                                          17

the trial judge herself. The fact that she found no reasonable
probability that the trial might have turned out differently had
counsel pursued a different strategy was entitled to a greater
than usual degree of deference, in the appellate court’s view.
Id. 
   Hinesley sought review in the Indiana Supreme Court, but
that  court  denied  his  petition  for  transfer.  Hinesley  v.  State,
7 N.E.3d 933 (Ind. May 1, 2014).
     Hinesley  then  petitioned  for  relief  in  the  district  court
pursuant  to  28  U.S.C.  §  2254.  The  district  court  denied  his
petition. 2015 WL 1969643. In relevant part, the court deter‐
mined  that  the  state  courts  had  not  unreasonably  applied
Supreme Court precedent in rejecting Hinesley’s ineffective‐
ness claim as to the uncontested admission of hearsay and as
to  the  vouching  remarks  by  Downing  and  Billy.  Id.  at  *3‐*4.
“[T]he  Indiana  Court  of  Appeals  ‘took  the  constitutional
standard seriously and produced an answer within the range
of defensible positions.’” Id. at *4 (quoting Mendiola v. Schomig,
224 F.3d 589, 591 (7th Cir. 2000)). The court found that it was
precluded  from  considering  the  resolution  of  Hinesley’s
allegation  of  cumulative  ineffectiveness,  as  that  claim  was
procedurally defaulted. Id. at *3. 
                                  II.
    Hinesley’s appeal pursues each of the three iterations of
ineffectiveness that we have mentioned: that his counsel, by
voicing no objection to the out‐of‐court statements of V.V. and
Billy,  improperly  allowed  those  statements  into  evidence
without limitation; that his counsel likewise allowed Downing
and Billy to vouch for V.V.’s credibility without objection; and
18                                                      No. 15‐2122

finally  that  these  and  certain  other  omissions  cumulatively
deprived  Hinesley  of  his  right  to  the  effective  assistance  of
counsel. We review the district court’s decision to deny relief
on Hinesley’s claim of ineffective assistance de novo. E.g., Ruhl
v. Hardy, 743 F.3d 1083, 1090 (7th Cir. 2014).
     Like the district court, we must observe the constraints of
section 2254 in evaluating the claim of ineffective assistance of
counsel. As relevant here, the statute precludes a federal court
from granting relief in habeas unless the state court’s resolu‐
tion of the claim “resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established
Federal  law,  as  determined  by  the  Supreme  Court  of  the
United States[.]” § 2254(d)(1). There can be no contention that
the  Indiana  appellate  court—the  last  state  court  to  address
Hinesley’s  claim  on  its  merits—resolved  his  ineffectiveness
claim in a manner “contrary” to clearly established federal law:
the  court  recognized  Strickland  v.  Washington,  466  U.S.  668,
104 S. Ct. 2052 (1984), as the controlling precedent and applied
its familiar two‐pronged framework. See Bell v. Cone, 543 U.S.
447,  452‐53,  125  S.  Ct.  847,  851  (2005)  (per  curiam)  (citing
Williams v. Taylor, 529 U.S. 362, 405, 120 S. Ct. 1495, 1519 (2000))
(state court’s decision is “contrary to” federal law if, inter alia,
court applies rule that contradicts governing law set forth in
Supreme  Court  cases).  Hinesley’s  habeas  petition  is  instead
premised on the contention that the Indiana appellate court
unreasonably applied Strickland.
    Strickland itself requires that a convicted individual make
two showings in order to prove that he was deprived of his
right to effective assistance of counsel. First, he must show that
his  counsel’s  performance  was  deficient,  that  is,  that  his
No. 15‐2122                                                            19

attorney made errors so serious that he was not functioning as
the  counsel  guaranteed  to  him  by  the  Sixth  Amendment.
466  U.S.  at  687,  104  S.  Ct.  at  2064.  In  deciding  whether  the
petitioner has made this showing, we must avoid “the distort‐
ing  effects  of  hindsight”  and  instead  assess  his  counsel’s
performance against the circumstances that confronted counsel
at the relevant time—here, the trial. Id. at 689, 104 S. Ct. at 2065.
Recognizing  that  “[t]here  are  countless  ways  to  provide
effective  assistance  in  any  given  case,”  we  must  indulge  a
strong presumption that counsel’s representation falls within
a wide range of reasonable representation; and it is, of course,
the petitioner’s burden to overcome that presumption. Id. at
689‐90, 104 S. Ct. at 2065‐66. Second, the petitioner must show
that he was prejudiced by his counsel’s ineffective representa‐
tion, i.e., that he was deprived of a fair trial whose result is
reliable.  Id.  at  687,  104  S.  Ct.  at  2064.  Specifically,  he  must
demonstrate that there is a reasonable probability that but for
his counsel’s unprofessional errors, the result of the trial would
have been different. Id. at 694, 104 S. Ct. at 2068. “A reasonable
probability is a probability sufficient to undermine confidence
in the outcome.” Id., 104 S. Ct. at 2068.
    In  order  for  us  to  conclude  that  the  Indiana  appellate
court’s application of Strickland was unreasonable for purposes
of section 2254, it is not enough that we might disagree with
that court’s rationale. “Over and over, the [Supreme] Court has
stressed  that  ‘an  unreasonable  application  of  federal  law  is
different from an incorrect application of federal law.’” Ward v.
Neal, No. 16‐1001, 2016 WL 4492479, at *3 (7th Cir. Aug. 26,
2016) (quoting Harrington v. Richter, 562 U.S. 86, 101, 131 S. Ct.
770,  785  (2011))  (emphasis  in  Richter).  “The  Richter  court
20                                                    No. 15‐2122

elaborated  that  “a  state  prisoner  must  show  that  the  state
court’s ruling on the claim being presented in federal court was
so lacking in justification that there was an error well under‐
stood and comprehended in existing law beyond any possibil‐
ity for fairminded disagreement.’” Id. (quoting Richter, 562 U.S.
at 103, 131 S. Ct. at 786‐87). 
    Our  review  is  therefore  “doubly  deferential,”  Knowles  v.
Mirzayance, 556 U.S. 111, 123, 129 S. Ct. 1411, 1420 (2009), in the
sense  that  Strickland’s  inquiry  is  “highly  deferential”  to  a
lawyer’s plausible strategic choices, 466 U.S. at 689, 104 S. Ct.
at  2065,  and  our  review  under  section  2254(d)  is  likewise
“highly deferential” to the state courts that resolved Hinesley’s
ineffectiveness  claim  in  the  first  instance,  Burt  v.  Titlow,
134 S. Ct. 10, 15 (2013). 
    With these standards in mind, we turn to the first respect in
which  Hinesley  contends  his  trial  counsel  was  ineffective.
Hinesley maintains that it was unreasonable for Vandivier not
to object on hearsay grounds to the admission of the out‐of‐
court  statements  made  by  V.V.  and  Billy  to  Downing  at  the
outset of his investigation. Vandivier testified that he made the
decision not to object because his strategy was to lay out the
multiple  inconsistencies  in  the  various  statements  V.V.  and
Billy had made and thus to convince the trial judge that neither
of them should be credited. The Indiana Court of Appeals, of
course,  found  that  this  was  a  reasonable  if  unsuccessful
strategy, and that Hinesley was not, in any event, prejudiced
by  the  admission  of  these  statements  into  evidence.  For
multiple reasons, the Indiana court’s resolution of this point
was not an unreasonable application of Strickland.
No. 15‐2122                                                          21

    First, it bears noting that it has been undisputed throughout
this litigation that these out‐of‐court statements would have
been admissible—and, pursuant to defense counsel’s strategy,
would have been elicited—along with the other statements that
V.V.  and  Billy  made  in  order  to  show  how  their  accounts
changed over time and thus to impeach their credibility. So it
is not Hinesley’s position that the defense should have fought
to  exclude  these  statements  altogether.  Rather,  Hinesley’s
objection is that  by remaining silent as the State introduced
these  statements  through  Downing  and  later  Billy,  defense
counsel allowed the statements into evidence with no limita‐
tion,  so  that  the  trial  judge  as  the  factfinder  could  consider
them for their truth. Secondarily, Hinesley posits that allowing
the State to elicit these statements in the first instance enabled
the prosecution to present the strongest version of its case at
the outset of the trial: Downing was able to recount what V.V.
and  Billy  told  him  about  the  assault  (and  indeed  Billy’s
interview  was  played  in  full)  without  their  accounts  being
subject to cross‐examination until they each took the witness
stand later in the case. But, again, Hinesley is not suggesting
that the factfinder should never have been exposed to these
statements (although he does say that the video recording of
Billy’s interview should never have been played); he is arguing
that his counsel should not have permitted the statements to
have been elicited by the prosecutor and without limitation on
the purposes for which they could be considered.
    Second, as the two percipient witnesses, it was a given that
both V.V. and Billy would testify in the State’s case and that
they would give accounts similar to, if not precisely the same
as, the accounts they had given to Downing in their original
22                                                                No. 15‐2122

statements.3 To be sure, both had wavered in their accounts in
advance  of  trial,  with  V.V.  having  recanted  her  accusation
entirely at one point and Billy having disclaimed any memory
of what he might have seen. But at their pre‐trial depositions,
V.V. had repeated her core accusation that Hinesley raped her,
and  Billy  had  confirmed  what  V.V.  had  told  him  about  that
assault. It was a reasonable assumption that they would do so
again at trial. So from the defense perspective, there was little
to  be  lost  by  allowing  the  State  to  elicit  their  original  state‐
ments. The statements, at worst, would preview (and dupli‐
cate) their trial testimony.
    Of course, as trial witnesses, both V.V. and Billy would be
subject to cross‐examination as to the content of their out‐of‐
court  statements.  Indeed,  that  was  the  point  of  the  defense
strategy—to  open  the  door  to  these  and  all  of  the  other
statements the two had made about events and to showcase all
of the inconsistencies among them for the judge during cross‐
examination and argument. Given that their prior statements
would be elicited in one way or another, it was not unreason‐
able for defense counsel to allow the State to elicit them in the
first instance.
   And  with  one  material  exception,  V.V.  and  Billy  did  not
deviate in their trial testimony from the pre‐trial statements
that  are  at  issue  here.  To  that  extent,  these  statements  were


3
   There were certain minor inconsistencies between their original state‐
ments  to  Downing  and  their  trial  testimony.  For  example,  at  trial,  V.V.
testified  that  Hinesley  had  pulled  her  pajama  pants  down  during  the
assault, whereas she had told Downing that Hinesley had directed her to
pull them down. 
No. 15‐2122                                                         23

simply cumulative of what these two witnesses recounted at
trial.  The  one  exception  was  Billy’s  statement  (or  rather
question) to V.V.: “Did I see what I think I saw?” That state‐
ment, of course, suggested that Billy had seen V.V. pulling up
her pants in the immediate aftermath of the assault (as, indeed,
Billy had told Downing he had), and lent an important degree
of  corroboration  to  V.V.’s  account—assuming  it  withstood
scrutiny.  But  although  Billy  made  that  statement  in  his
videotaped  interview  with  Downing,  he  thereafter  backed
away from it. At trial, Billy not only reiterated that he had no
recollection  of  what  he  may  have  seen,  but  admitted  that
“there’s  a  good  chance  that  [he]  didn’t  see  anything  at  all,”
Tr. 178, and that he “could have” lied when he told Downing
that he had seen something, Tr. 179. If anything, the admission
of  this  statement/question  served  to  highlight  the  degree  to
which Billy had backtracked from his initial interview and was
unwilling  to  stand  by  the  veracity  of  what  he  had  told
Downing. 
    Consistent  with  his  declared  strategy,  counsel  did  drive
home  each  and  every  one  of  the  inconsistencies  among  the
statements that V.V. and Billy had made over time. Vandivier
advised the judge in his opening statement that she was “going
to hear inconsistent statement after inconsis[tent] statement,”
Tr. 6, and he made good on that promise. His cross‐examina‐
tion of both witnesses was thorough, and in fact, both V.V. and
Billy  freely  acknowledged  the  differences  in  the  statements
they had made over time.
    Under these circumstances, we can by no means say that
the Indiana Court of Appeals was unreasonable in concluding
that  counsel’s  strategy  was  not  ineffective.  Counsel  had  the
24                                                        No. 15‐2122

benefit of a pre‐trial run‐through with both V.V. and Billy at
their depositions and knew what the inconsistencies in their
statements were and, also, that they would acknowledge them.
The  risks  of  allowing  the  prosecution  to  elicit  their  original
statements, and without limitation as to the purpose for which
those  statements  could  be  considered,  were  low.  With  the
judge serving as the trier of fact, it was unlikely that undue
weight  would  be  given  to  the  witnesses’  out‐of‐court  state‐
ments as opposed to their in‐court testimony. The judge would
understand that a witness’s testimony given under oath, in the
judge’s presence, and subject to cross‐examination is the most
relevant substantive evidence and manifestation of his candor,
and that his out‐of‐court statements are principally relevant to
the  extent  they  show  consistency  or  inconsistency  in  the
accounts he has given over time. There is no disagreement that
the  defense  had  to  elicit  each  of  the  witnesses’  out‐of‐court
statements in  order to expose the significant inconsistencies
among  those  statements;  how  the  statements  were  elicited
ultimately  would  not  have  mattered  much,  if  at  all,  to  the
factfinder.
    Nor  did  the  state  court  conclude  unreasonably  that
Hinesley suffered no prejudice from his counsel’s decision not
to  object  or  attempt  to  limit  the  use  of  the  statements,  even
assuming the strategy was faulty. As we have already made
clear,  there  was  only one  instance in  which the out‐of‐court
statements were not cumulative of the trial testimony of V.V.
and Billy, and that was in Billy’s purported question to V.V.:
“Did I see what I think I saw?” But as we have already dis‐
cussed,  that  question  hardly  hurt  the  defense,  given  Billy’s
dual admissions on the witness stand that he no longer recalled
No. 15‐2122                                                       25

what, if anything, he had seen and, more importantly, that he
may have lied when he told Downing that he saw V.V. pulling
up her pants. Yes, allowing the State to elicit such statements
on direct examination of its witnesses (Downing, principally)
enabled  it  to  put  on  a  somewhat  more  straightforward  and
stronger case at the start of the trial, in the sense that it was
able to lay out the case as it was presented to Downing. But
any advantage that may have given the State was short‐lived,
given defense counsel’s relentless cross‐examination of both
V.V. and Billy as to the significant retractions and inconsisten‐
cies in their accounts. In the end, the judge chose to believe
V.V. and the account she gave. It strains credulity to think that
she might have rendered a different credibility assessment had
the  defense  elicited  each  of  the  out‐of‐court  statements  as
impeachment, on cross‐examination, rather than allowing the
State to elicit some of these statements in the first instance and
without limitation. One may quibble, as Hinesley does, with
the  particular  words  the  judge  used  when  she  rejected
Hinesley’s argument on this point at the post‐conviction stage
(she said her credibility finding as to V.V. “[wa]s sufficient” to
uphold  Hinesley’s  conviction  “regardless  of  any  hearsay
admitted  without  objection,”  R.  14‐4  at  60  ¶  12,  rather  than
saying explicitly that the hearsay did not materially affect her
decision), but the clear import of her finding was that V.V.’s
credible  testimony  in  court  was  what  was  essential  to  her
decision to convict Hinesley. That is what the Indiana Court of
Appeals understood the judge to mean, 999 N.E.2d at 987‐88,
and that is an entirely reasonable interpretation of her finding. 
    Our discussion of the vouching question may be brief. Even
if we were to agree with Hinesley that there was no plausible
26                                                       No. 15‐2122

strategic  reason  to  allow  the  vouching  statements  into  evi‐
dence, Hinesley’s ineffectiveness argument would nonetheless
fail  for  want  of  prejudice.  See  Strickland,  466  U.S.  at  697,
104 S. Ct. at 2069 (court need not decide whether counsel was
ineffective  before  turning  to  whether  defendant  was  preju‐
diced). The two statements—one in court, one out of court–
were isolated, were not belabored, were not cited by the State
in  its  closing  argument,  and  were  highly  unlikely  to  have
influenced the judge’s assessment of guilt. It was no surprise
that  Downing  believed  V.V.—the  course  of  his  investigation
demonstrated that belief just as clearly as his statement did. If
anything, his statement lent itself to the point the defense was
making  at  trial—that  Downing  too  soon  accepted  V.V.’s
account  at  face  value,  not  realizing  that  V.V.  and  Billy  were
engaged in an illicit relationship and shared an incentive to
keep  that  relationship  hidden  from  the  authorities.  It  was
likewise unremarkable that Billy would say he believed V.V.,
given that the two of them were intimately involved with one
another. What would have mattered to the judge in deciding
whether to believe V.V. was not the impressions of Downing
and Billy but rather the credibility of V.V.’s testimony at trial
in  the  presence  of  the  judge,  which  is  what  the  prosecutor
herself focused on in closing. 
    Hinesley  last  contends  that  the  state  courts  improperly
rejected  his  contention  that  his  counsel  was  cumulatively
ineffective; but we agree with the district court that Hinesley
did  not  give  the  state  courts  a  full  and  fair  opportunity  to
address the claim. See Duncan v. Walker, 533 U.S. 167, 178‐79,
121 S. Ct. 2120, 2127‐28 (2001); Johnson v. Loftus, 518 F.3d 453,
455‐56  (7th  Cir.  2008).  There  is  no  doubt  that  the  claim  was
No. 15‐2122                                                                   27

presented to the Indiana Court of Appeals, which rejected the
claim  on  its  merits.  But  the  relevant  question  is  whether
Hinesley fully and fairly presented it to the Indiana Supreme
Court in the petition for transfer to that court. See O’Sullivan v.
Boerckel,  526  U.S.  838,  845,  119  S.  Ct.  1728,  1732‐33  (1999).
Hinesley’s  transfer  petition  in  relevant  part  focused  on  the
judicial temperance doctrine, which the  appellate court had
cited as a central reason for rejecting his cumulative ineffective‐
ness  claim.  Hinesley  argued  that  the  appellate  court  was
wrong as a matter  of fact when it invoked the presumption
notwithstanding what he perceived as signals from the trial
judge, in her opinion denying postconviction relief, that she
had relied on unobjected‐to hearsay in convicting Hinesley. The
problem, for Hinesley, is that although his petition mentioned
Strickland in passing, the argument as presented was that the
state  appellate  court  wrongly  applied  a  state  rule,  which  is
ordinarily not a matter of concern for a federal habeas court.
See  Swarthout  v.  Cooke,  562  U.S.  216,  219,  131  S.  Ct.  859,  861
(2011)  (per  curiam).  Compounding  the  problem  is  that  the
transfer petition not only never used the word “cumulative” to
distinguish  his  argument  of  cumulative  prejudice  from  his
arguments of individual ineffectiveness, but in the pertinent
section  focused  solely  on  the  subject  of  hearsay  and  said
nothing  about  the  multiple  other  bases  for  his  cumulative
argument.4  In  short,  Hinesley  never  presented  a  discernible
argument  of  cumulative  ineffectiveness  to  the  Indiana  Su‐


4
     For  example,  the  transfer  petition  noted  the  rejection  of  Hinesley’s
argument as to vouching in its procedural summary, but did not mention
vouching again in the relevant argument portion of the petition.
28                                              No. 15‐2122

preme Court. The district correctly found that this amounted
to a procedural default that precluded federal review of the
claim.
                            III.
   We AFFIRM the denial of Hinesley’s petition for a writ of
habeas corpus.